Title: To Benjamin Franklin from Isaac Hunt, 21 May 1766
From: 
To: 


Worthy Sir
Philada. [May 21, 1766]
It is with great Reluctance that I trouble you with [torn] at a time when you must be busily engaged in Affairs of the [torn] to Great Britain and her Colonies. I hope however you will pardon [torn] indulge me in a Freedom which I do and ever shall esteem a great [Favour?].
One of the Medals which Mr. Sargent sent to the College [was awarded at] the last anniversary Commencement to Dr. Morgan for the best [essay on?] the reciprocal Advantages of a perpetual Union between Great [Britain and] her American Colonies. There was but Eight that enterd the [torn] among whom I was one, and although I fell, yet I hope to rise [again.] Some who heard Doctor Morgan read his Performance at the Commencement are of Opinion that he has not done the Subject Justice. Be that as it may I cannot but think that a Peice wrote by a Gentleman of Doctor Morgan’s Sense, Age, Advantages and Connections, and approved by Men of such eminent Abilities as our Trustees and Professors are must be vastly superior to any Thing of the like Nature that a Person of my Years and slender Abilities should attempt. The Determination of this matter I must leave, and would be glad to be honored with your Sentiments when you have read both Performances, which I propose sending you by the Packet. This much I would beg Leave to observe that I could not expect to receive Honors from Men to whom I am so obnoxious. This is evident from the ill Usage I have very lately received. According to custom I made Application for my Master’s Degree, an Honor which I had not forfeited and was therefore entitled to. The Trustees after sending for my Printer and strictly examining the poor, ignorant Man with respect to the Political Pamphlets I had wrote, without hearing what I had to say, rejected my Application and refused to give me my Master’s Degree. There are no Honors for me, this Side the Water unless your patriotic Endeavors for a Change are crowned with Success. Had I not so great and sincere a Friend as you are, good Sir, I candidly confess that my Ambition would have been greatly checked by this cruel Behaviour, cruel because it flows from the poisoning Fountain of Faction and Revenge.
I beleive by Advice of my Friends I shall publish the Essay I wrote for the Medal. Gratitude great Affection and perhaps a little Selfishness will induce me to dedicate it to the justly respected Patriot and Agent of Pennsylvania. I hope I shall not give offence by taking so great a Freedom without first obtaining Permission. Excuse me when I say that your Name will be [illegible] [torn] Travellers, and tempt them to taste of my coars fare [torn]
[Torn] to write fuller by the Packet. I had very little Time [torn] [opport]unity, and therefore should make an Appology for my rude [torn] of your great Candor and Goodness.
[Ameri]cans are all rejoicing at the agreeable News of the Stamp [Act being repeal]ed. Due Honors are paid our honored Agent for his great Activity in [behalf of the?] Colonies by all in Pennsylvania who have Honor, Honesty and [torn] those whose bad Hearts will not permit to give Merit its Due [torn] put to Confusion when we had the glorious Account in sundry [torn] of your so honorably nobly and satisfactorily acquitting yourself in our Be[half before?] the House of Commons.

God give you all true Blessings and preserve you long for the Sake of dear Pennsylvania. I am, Worthy Sir, With great Faithfulness, Your Affectionate and oblig’d Humble Servant.
  Isaac Hunt.
 
Endorsed: Mr Isaac Hunt May 21: 1766 concerning his Competition for the Medal
